1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     FRANK ZANINI,                                    Case No. 3:18-cv-00336-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11          Petitioner filed an unopposed motion for an extension of time (first request) (ECF

12   No. 25). The Court finds good cause exists to grant the motion.

13          It is therefore ordered that Petitioner’s unopposed motion for an extension of time

14   (first request) (ECF No. 25) is granted. Petitioner will have through August 7, 2019, to file

15   a reply to the opposition to the motion for discovery (ECF No. 23).

16          DATED THIS 30th day of July 2019.

17

18
                                                       MIRANDA M. DU
19                                                     UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
